Title: To George Washington from John Woodward, 15 July 1789
From: Woodward, John
To: Washington, George



Sir,
New York July 15. 1789.

Having formerly been a Merchant in this City, and having taken an active Part in the late Revolution the Consequences whereof entirely deranged my Pursuits, I am induced at this Commencement of the Administration to solicit an Employment under Government. Any Office in the Customs or in any of the other Departments to which I may be judged competent will be thankfully accepted.

I shall not trouble you, Sir, with numerous Recommendations, which might easily be procured, but beg Leave to present the accompanying select Testimonials. I may also venture to refer to the Governor of this State.
Should I be favored with any Appointment from the National Government, I trust that I shall discharge the Duties of my Office with that Faithfulness Diligence and Address which I wish should mark all the Transactions of, Sir, your most Obedient and most humble Servant,

John Woodward

